Case 1:17-cv-00777-RBJ Document 62 Filed 01/09/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00777-RBJ
HOMETOWN COMMUNITY ASSOCIATION, INC.

Plaintiff/Counter-Defendant,

v.

PHILADELPHIA INDEMNITY INSURANCE COMPANY,

Defendant/Counter-Plaintiff.
______________________________________________________________________________
                  JOINT MOTION FOR EXTENSION OF TIME
______________________________________________________________________________

       NOW COME Defendant/Counter-Plaintiff Philadelphia Indemnity Insurance Company

(“Philadelphia”) and Plaintiff/Counter-Defendant Hometown Community Association Inc.

(“Hometown”), by and through their attorneys, and for their Joint Motion for Extension of Time,

state as follows:

       1.      On October 22, 2018, this Court granted the Parties Joint Motion to Modify the

Scheduling Order and Vacate the Trial Date. See Dkt.57. In its Order, this Court extended the

discovery deadline to January 15, 2019 and the Dispositive Motion deadline to February 14,

2019. The trial preparation conference set for February 22, 2019 and jury trial set for March 4,

2019 were also vacated. See Dkt. 57.

       2.      Thereafter, the Parties conferred and reset the Jury Trial for August 12, 2019 and

Trial Preparation Conference for August 1, 2019. See Dkt. 59.
Case 1:17-cv-00777-RBJ Document 62 Filed 01/09/19 USDC Colorado Page 2 of 3




        3.       To date, the Parties have completed six (6) depositions and have the three (3)

remaining depositions to be completed. The remaining depositions are scheduled to proceed on

January 15, 17, and 18, 2019, by agreement of the parties and respective deponents.

Additionally, the Parties have recently agreed to mediate this dispute before (Ret.) Judge Bill

Neighbors of JAG on February 14, 2019.

        4.       Despite the Parties’ best efforts, the depositions of Zack Fix1 and Scott deLuise

had to be scheduled for January 17, 2019 and January 18, 2019 respectively due to counsel and

the deponents’ availability. The Parties do not anticipate that any additional depositions will be

needed after Mr. Fix and Mr. deLuise are deposed, and request a short extension of time from

January 15, 2019 to January 18, 2019 to complete all remaining discovery.

        5.       The Parties also request an extension of time to March 14, 2019 to file dispositive

motions, in light of the mediation set for February 14, 2019. The Parties believe that this request

is supported by good cause, as the Parties seek to save the time and expense of preparing and

filing dispositive motions prior to mediation, thereby increasing the likelihood of settlement.

Dated this 9th day of January, 2019.

                                                   FORAN GLENNON PALANDECH
                                                   PONZI & RUDLOFF, PC

                                                   By: /s/ Jonathan T. Koehler
                                                   Amy M. Samberg
                                                   Jonathan T. Koehler
                                                   700 17th Street, Suite 1350
                                                   Denver, CO 80202

1
 Counsel for Hometown had made numerous attempts to secure dates for the deposition of Zack Fix, however on or
about December 26, 2018 Philadelphia’s counsel was advised by counsel for Mr. Fix that he would be represented
by counsel for his deposition. Mr. Fix’s counsel is located in Omaha, NE.
Case 1:17-cv-00777-RBJ Document 62 Filed 01/09/19 USDC Colorado Page 3 of 3




                                              (720) 336-2260
                                              asamberg@fgppr.com
                                              jkoehler@fgppr.com


                                              Attorneys for Defendant/Counter-Plaintiff

                                              COOMBE CURRY RICH & JARVIS

                                              /s/ Gregg S. Rich
                                              Gregg S. Rich
                                              Mark B. DeFore
                                              1660 Lincoln Street, Suite 2950
                                              Denver, CO 80264
                                              (303) 572-4200
                                              rich@ccrjlaw.com
                                              defore@ccrjlaw.com

                                              Attorneys for Plaintiff/Counter-Defendant




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on January 9, 2019 I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the following:


Gregg S. Rich
Mark B. Defore
Coombe Curry Rich & Jarvis
1660 Lincoln Street, Ste. 2950
Denver, CO 80264
Attorneys for Plaintiff

                                                      s/ Letitia Conroy
                                                      Letitia Conroy
